Case 1:20-cv-04851-WFK-SJB Document 37 Filed 11/10/20 Page 1 of 2 PageID #: 434

                        MILMAN LABUDA LAW GROUP PLLC
                                       3000 MARCUS AVENUE
                                             SUITE 3W8
                                      LAKE SUCCESS, NY 11042
                                              _________

                                      TELEPHONE (516) 328-8899
                                      FACSIMILE (516) 328-0082
                                                                               November 10, 2020
 VIA ECF
 United States District Court
 Eastern District of New York
 Attn: Hon. William F. Kuntz II, U.S.D.J.
 225 Cadman Plaza East
 Courtroom 6H North
 Brooklyn, NY 11201-1804

        Re:     Plaza Motors of Brooklyn, Inc., et al. v. Cuomo, et al.
                Case No.: 1:20-cv-4851 (WFK) (SJB)______________

 Dear Judge Kuntz:

         This firm represents the Plaintiffs in the above-referenced case. Plaintiffs write in response
 to Defendants Andrew M. Cuomo and Empire State Development Corporation’s (hereinafter the
 “State Defendants” or the “State”) letter informing this Court of a so-called “significant change in
 circumstances that bears upon the currently pending motion.” The State claims that Plaintiffs are
 no longer in the “red zone” based on the data of decreased positivity rates and new daily cases in
 “certain neighborhoods,” data which they have yet to provide to Plaintiffs and the public. For the
 reasons set forth below, Plaintiffs respectfully submit that this does not constitute a significant
 change in circumstances that bears upon the currently pending motion.

         Though they do not expressly state as much, the State effectively intimates that Plaintiffs’
 motion is now moot because they are no longer in the “red zone” since on or about November 6,
 2020. However, an otherwise moot issue may still be justiciable if the underlying dispute is
 “capable of repetition, yet evading review.” See Knaust v. City of Kingston, 157 F.3d 86, 88 (2d
 Cir. 1998) (quotation marks omitted). A controversy is “capable of repetition, yet evading review”
 when both of the following two elements are met: “(1) the challenged action was in its duration
 too short to be fully litigated prior to its cessation or expiration, and (2) there was a reasonable
 expectation that the same complaining party would be subjected to the same action again.” See
 Weinstein v. Bradford, 423 U.S. 147, 149 (1975) (per curiam).

         Here, from October 9 through November 6, Plaintiffs were subjected to enforcement by
 the government of complying with special “red zone” rules that prevented them from operating
 the same way similarly situated dealerships outside the “red zone” operate. Plaintiffs contend that
 the executive Order is unconstitutional. Although Plaintiffs sought a temporary restraining Order
 and preliminary injunction two (2) days before the “red zones” were to be enforced, the
 government’s conduct was indisputably too short in duration to be fully litigated prior to its
 cessation, the basis upon which – again – rests on data that was never provided, despite the fact
 sworn declarations state this data was relied upon to make its decisions concerning the “red zone.”
Case 1:20-cv-04851-WFK-SJB Document 37 Filed 11/10/20 Page 2 of 2 PageID #: 435

 Hon. William F. Kuntz II, U.S.D.J.
 November 10, 2020
 Page |2

        Moreover, it is beyond cavil that the government may, yet again, rely on “data” which it
 has refused to provide to once again place Plaintiffs within a red zone. This is so because the
 challenged executive Order – 202.68 – remains in effect.

         Consequently, Plaintiffs respectfully submit that this advent has no bearing on the
 Plaintiffs’ pending motion whatsoever, and Plaintiffs respectfully seek a ruling on their motion
 without regard to whether they remain in the “red zone.”

         It appears that Defendants also argue that this entire action is now moot. Even assuming
 arguendo that Plaintiffs’ motion for preliminary injunction is moot (which it is not, as discussed
 supra), the Amended Complaint seeks monetary relief for damages Plaintiffs have suffered due to
 Defendants’ constitutional violations of Plaintiffs’ rights beginning in early October 2020.

        Plaintiffs thank this honorable Court for its time and attention to this case.

 Dated: Lake Success, New York
        November 10, 2020
                                               Respectfully submitted,

                                               MILMAN LABUDA LAW GROUP PLLC

                                               _______/s____________________________
                                               Jamie S. Felsen, Esq.
                                               Emanuel Kataev, Esq.
                                               3000 Marcus Avenue, Suite 3W8
                                               Lake Success, NY 11042-1073
                                               (516) 328-8899 (office)
                                               (516) 328-0082 (facsimile)
                                               jamiefelsen@mllaborlaw.com
                                               emanuel@mllaborlaw.com

 cc: All counsel of record (via ECF).




                                                  2
